Opinion filed June 6, 2019




                                      In The


        Eleventh Court of Appeals
                             __________________

      Nos. 11-19-00161-CR, 11-19-00162-CR, & 11-19-00163-CR
                             __________________

               EX PARTE DOUGLAS CLINTON SIDDLE


                       Original Habeas Corpus Proceedings


                      MEMORANDUM OPINION
      Douglas Clinton Siddle has filed in this court pro se applications for writ of
habeas corpus related to three causes pending in the 35th Judicial District Court of
Brown County. The district court, on motion of the State, increased Siddle’s bond
in the three pending causes to $100,000, $100,000, and $150,000. Siddle asserts that
these amounts are excessive, and he asks this court to issue a writ of habeas corpus
and reduce the amount of his bond in each cause. We dismiss these proceedings.
      When these cases were docketed, the clerk of this court sent a letter to Siddle
questioning this court’s jurisdiction and asking Siddle to respond and show grounds
to continue. Siddle has filed a response in which he states that this court has
jurisdiction because a writ of habeas corpus is a writ of right and shall never be
suspended.
         This court, however, has no jurisdiction over these original writs of habeas
corpus. This court’s authority to exercise original jurisdiction is limited. See TEX.
CONST. art. V, §§ 5, 6 (providing that the Court of Criminal Appeals has the power
to issue writs of habeas corpus and that intermediate courts of appeals only have
original jurisdiction as prescribed by law); TEX. GOV’T CODE ANN. § 22.221 (West
Supp. 2018) (limited writ powers granted to the courts of appeals). An intermediate
appellate court “does not possess original habeas corpus jurisdiction of a bail issue”
in a criminal case. Ortiz v. State, 299 S.W.3d 930, 932 (Tex. App.—Amarillo 2009,
no pet.); see Ex parte Enriquez, 2 S.W.3d 362, 363 (Tex. App.—Waco 1999, orig.
proceeding); Denby v. State, 627 S.W.2d 435 (Tex. App.—Houston [1st Dist.] 1981,
orig. proceeding); see also TEX. CODE CRIM. PROC. ANN. art. 11.05 (West 2015)
(providing that district courts, county courts, and the Court of Criminal Appeals have
power to issue writs of habeas corpus).
         We note that the Texas Code of Criminal Procedure provides that a person
who is confined after indictment on a felony charge may apply for a writ of habeas
corpus in the district court in which he is indicted. CRIM. PROC. art. 11.08. We note
also that a notice of appeal may be filed from the denial of such an application. See,
e.g., Ex parte Peyton, No. 02-16-00029-CR, 2016 WL 2586698, at *1 & n.2 (Tex.
App.—Fort Worth May 5, 2016, pet. dism’d) (mem. op., not designated for
publication). Appellant did not file a notice of appeal from any such order of the
trial court; instead, he filed original applications for writ of habeas corpus in this
court.




                                           2
        For the above reasons, the applications for writ of habeas corpus are dismissed
for want of jurisdiction.


                                                                   PER CURIAM


June 6, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment. +

                                                      3